DETAILED ACTION
This is on the merits of Application No. 17/449370, filed on 09/25/2021. Claims 1-18 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 line 14 stated “to close the air gap” and now states --to close an air gap--.
Claim 1 line 17 stated “greater than a spring force” and now states --greater than the spring force--.
Claim 2 now states: The system of claim 1, wherein, in the absence of the magnetic field, the first clutch plate and the first surface of the second clutch plate define the air gap and the at least one synchronizer extends through the at least one aperture into the air gap.
Claim 3 stated “magnetic field, the synchronizer is” and now states –magnetic field, the at least one synchronizer is--.
Claim 4 stated “magnetic field, the synchronizer is” and now states –magnetic field, the at least one synchronizer is--.
Claim 9 line 1 stated “the controller” and now states --a controller--.
Claim 10 line 2 stated “wherein the synchronizer comprises a plurality of synchronizers” and now states --wherein the at least one synchronizer comprises a plurality of synchronizers--.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 1 and 15. Particularly, at least one synchronizer configured to extend through the at least one aperture toward the first clutch plate in combination with a first magnetic flux passing through the first clutch plate and the second clutch plate, wherein a first magnetic force of the first magnetic field is less than a spring force of the spring to close the air gap, and generate a second magnetic field as a second magnetic flux passing through the first clutch plate and the second clutch plate, wherein a second magnetic force of the second magnetic field is greater than a spring force of the spring to close the air gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659